 Case 1:20-cv-00109-RGA Document 22 Filed 07/10/20 Page 1 of 5 PageID #: 249




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 DONALD DUROSS,

                          Plaintiff,

           v.
                                                             Civil Action No. 20-109-RGA
 CONNECTIONS COMMUNITY SUPPORT
 PROGRAMS, INC., and MITCHELL WHITE,
 PA-C

                          Defendants.




                                       MEMORANDUM ORDER

       Before me is Plaintiff’s Motion for Leave to File Second Amended Complaint. (D.I. 17).

Defendants oppose the motion. (D.I. 19). Plaintiff’s proposed amended complaint is attached as

Exhibit 2 to his motion. (D.I. 17, Ex. 2). For the reasons that follow, I will grant Plaintiff’s

motion.

       Plaintiff originally filed suit in the Superior Court in May 2019. In his complaint,

Plaintiff alleged the following. He was an inmate at Howard R. Young Correctional Institute.

(D.I. 1-1, Ex. A at 4). On July 17, 2017, Plaintiff submitted correspondence from Mid-Atlantic

GI Consultants regarding the scheduling of his biyearly colonoscopy to Defendant White, a

Physician Assistant with Connections. (Id.). As a result of his diagnosis of ulcerative colitis and

his family history of colon cancer, Plaintiff is due for a colonoscopy every two years. (Id.).

Plaintiff submitted “multiple medical grievances and complaints” over the next year. (Id.).

Plaintiff’s colonoscopy was scheduled on September 18, 2018. (Id). Prior to the colonoscopy,

Plaintiff was scheduled to undergo a bowel preparation. (Id.). Defendant White wrote the bowel
 Case 1:20-cv-00109-RGA Document 22 Filed 07/10/20 Page 2 of 5 PageID #: 250




preparation instructions and another medical provider administered the preparation. (Id.). The

bowel preparation was not administered properly, however, and Plaintiff’s colonoscopy was

rescheduled to take place one month later. (Id.).

        While waiting for his colonoscopy, Plaintiff experienced several episodes of mucus and

blood leaking from his rectum but was told to wait for his upcoming appointment to address his

concerns. (Id.). During this time, Plaintiff submitted “an extraordinary number of sick calls and

medical grievances.” (Id. at 41). Plaintiff alleges that Defendant White refused his request for

medication to alleviate his symptoms on three separate occasions. (Id. at 11). On January 6,

2019, Plaintiff wrote to the prison warden, acting deputy warden, and health administrator to

express his concern about the symptoms he was experiencing. (Id. at 33). The health

administrator responded, explaining that diagnostic testing via hemoccult testing had been

offered, but that Plaintiff refused the test. (Id.). Plaintiff states that he did not refuse this test.

(Id.). On January 25, 2019, a prison official informed Plaintiff via letter that another

gastroenterology appointment had been scheduled. (Id. at 34). On January 30, 2019, Plaintiff

underwent another colonoscopy. (Id.). At that time, Plaintiff’s doctor told him that he needed to

receive immediate medical attention. (Id. at 35).

        Plaintiff filed suit against Defendant Connections on May 7, 2019, in Delaware Superior

Court, proceeding pro se and in forma pauperis. Duross v. Connections CSP, 2019 WL 4391231,

at *1 (Del. Super. Sept. 13, 2019). Thereafter, Plaintiff filed a motion to amend his complaint,

which was denied as to adding a claim of medical negligence and granted as to the addition of

Department of Correction officials as defendants. Id. at *3. Plaintiff contended that as of

September 23, 2019, no follow-up gastroenterology visit had taken place. (D.I. 1, Ex. A at 44).

        The case was removed to this court on January 23, 2020. (D.I. 1).

                                                     2
 Case 1:20-cv-00109-RGA Document 22 Filed 07/10/20 Page 3 of 5 PageID #: 251




       Plaintiff, now represented by counsel, requests leave to file a second amended complaint

“in order to add a medical malpractice claim and further explain Connections[’] policies,

practices, and customs [that] demonstrate deliberate indifference” to Plaintiff’s serious medical

needs. (D.I. 17 at 17).

        In general, Federal Rule of Civil Procedure 15(a) governs the amendment of pleadings

before trial. The rule provides that leave to amend should be given freely “when justice so

requires.” Foman v. Davis, 371 U.S. 178, 182 (1962). Rule 15(a) “embodies a liberal approach

to pleading,” and “leave to amend must generally be granted unless equitable considerations

render it otherwise unjust.” Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006). The

relevant equitable considerations include undue delay or bad faith by the party seeking leave to

amend, prejudice to the non-moving party, futility of the proposed amendments, and judicial

economy. See Mullin v. Balicki, 875 F.3d 140, 149-50 (3d Cir. 2017). Prejudice to the non-

moving party is the “touchstone” inquiry for the denial of leave to amend. Id. at 155. “Futility”

means that the complaint, as amended, would fail to state a claim upon which relief could be

granted. Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). In assessing futility, the district

court applies the same standard of legal sufficiency as applies under Rule 12(b)(6), failure to

state a claim. Id.

       Plaintiff alleges that Defendants were deliberately indifferent to his medical needs. (D.I.

1, Ex. A at 3-5). For example, Plaintiff alleges that Defendant White denied his request for

medication to address his ulcerative colitis “flare-up” on three separate occasions, and that his

medical grievances were not addressed by prison officials. (Id. at 11, 43). In his proposed second

amended complaint, Plaintiff adds a list of “procedures, customs and policies,” through which he

alleges that Connections “displayed continuous deliberate indifference to [his] serious medical

                                                 3
    Case 1:20-cv-00109-RGA Document 22 Filed 07/10/20 Page 4 of 5 PageID #: 252




needs.” (D.I. 17, Ex. 2 at ¶ 44). Included in this list are allegations that Connections failed to

maintain adequate staffing levels of medical practitioners, used out-of-date guidelines for

colorectal cancer screening, and failed to provide adequate screening for colorectal cancer. (Id.).

Plaintiff also alleges that both Defendants failed to treat his ulcerative colitis in compliance with

appropriate standards, withheld his medication, and failed to refer him to emergency care. (Id. at

¶ 42).

         Defendants argue that amendment should be denied as futile and that the proposed

second amended complaint suffers from the same deficiencies as the proposed first amended

complaint. (D.I. 19 at 3). According to Defendants, Plaintiff has set forth “nonspecific criticisms

under the [unproven] pretense of policies, customs, or practice,” and has not provided a “causal

nexus” to substantiate a Plaintiff’s claim for deliberate indifference. (Id.). Defendants also

contend that Plaintiff has not offered a valid respondeat superior basis 1 under which to hold

Defendant White liable, nor has Plaintiff pleaded facts that rise to the level of the constitutional

violations alleged. (Id.). The question before me now is not whether Defendants have engaged in

policies, customs, or practices, or whether Defendant White was personally involved in the acts

and omissions alleged by Plaintiff. The question before me now is whether I should grant

Plaintiff leave to have an opportunity to plead such facts. Defendants’ concerns are properly

addressed in a motion to dismiss.




1
  The proposed Second Amended Complaint alleges, for example, that Defendant White, a
physician assistant, is responsible for Connections’ policies. (D.I. 17, Ex. 2, ¶ 44). Such
allegations are not plausible. Thus, no viable respondeat superior theory is advanced against
Defendant White. That does not matter, because there are also allegations of acts he personally
did with deliberate indifference.
                                                  4
 Case 1:20-cv-00109-RGA Document 22 Filed 07/10/20 Page 5 of 5 PageID #: 253




       The Third Circuit instructs that leave to amend should be granted “liberal[ly].” See

Arthur, 434 F.3d at 204. Amendment is not futile where, in Plaintiff’s proposed second amended

complaint, he has offered plausible factual allegations for his claim that Defendant Connections

implemented policies, customs, and/or practices that deny medical treatment to Plaintiff. See D.I.

17, Ex. A at ¶ 44; see Shane, 213 F.3d at 115. Defendants contend that they would be prejudiced

by the filing of a second amended complaint due to the “significant expense” incurred defending

themselves against “a parade of non-justiciable claims.” (D.I. 19 at 3). I find no support for the

argument that the costs of defending litigation alone are enough to render further litigation

unduly prejudicial to a defendant. No bad faith on the part of Plaintiff has been suggested. See

Mullin, 875 F.3d at 149-50. Particularly given that Plaintiff was proceeding without counsel

when filing his initial complaint and first amended complaint, I find that it is in the interest of

justice to allow Plaintiff another opportunity to state his claim. I do so without prejudice to any

motion to dismiss Defendants may choose to file.

       For the foregoing reasons, I will GRANT Plaintiff’s motion for leave to amend. (D.I.

17). Defendants’ motion to dismiss (D.I. 3) is DISMISSED as moot.




                                                       Entered this 10th day of July, 2020.

                                                        /s/ Richard G. Andrews
                                                       ______________________________
                                                       United States District Judge




                                                  5
